Citation Nr: 1200093	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-40 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2010, this matter was remanded by the Board for further development.


FINDINGS OF FACT

1.  The Veteran's PTSD has not manifested with occupational and social impairment with reduced reliability and productivity during the current reporting period.

2.  The Veteran has been awarded service connection for PTSD (rated as 30 percent disabling), diabetes mellitus, type II (rated as 20 percent disabling), peripheral neuropathy of the right leg (rated as 20 percent disabling), peripheral neuropathy of the left leg (rated as 20 percent disabling), and impotence (rated as 0 percent disabling); the combined rating for these service-connected disabilities is 70 percent.

3.  The preponderance of the competent evidence establishes that service-connected disabilities do not render the Veteran unable to obtain and maintain substantially gainful employment.







CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for higher rating and a TDIU, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The May 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  That letter also provided notice of the applicable rating criteria used to evaluate the Veteran's disability.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the November 2007 statement of the case and May 2011 supplemental statement of the case reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's private treatment records, VA treatment records, and the reports of VA examinations in August 2002, November 2005, and November 2010.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.

With respect to the VA exam of November 2010, the Board notes that in a June 2011 statement, the Veteran expressed his discontent with the manner in which the examination was conducted.  However, review of the November 2010 examination report reveals that all subjective and objective findings necessary for evaluation of the Veteran's disability were observed and recorded, and thus the examination appears complete and adequate.  Accordingly, a new examination is not necessary for evaluation of the Veteran's claim for an increased rating for PTSD.  See also Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (requiring only substantial compliance with remand instructions).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


PTSD

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent disability rating for posttraumatic stress disorder is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The regulations require that when examiners are not able to distinguish the symptoms and degree of impairment due to PTSD versus any other diagnosed psychiatric disorder, VA must consider all psychiatric symptoms in the adjudication of the claim.  Thus, unless a VA examiner, based on a review of the record concludes that some of the Veteran's psychiatric symptoms are unrelated to 
the Veteran's PTSD, those symptoms that cannot be distinguished from his service-connected PTSD must be considered in rating his disability.  Mittleider v. West, 11 Vet. App. 181 (1998); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

According to the American Psychiatric Association's Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV), a Global Assessment of Functioning (GAF) score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing in school).  A GAF of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co- workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 is reflective of transient symptoms if present at all, and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.  A GAF score of 81 to 90 reflects absent or minimal symptoms.




Background

VA treatment records dated in September 2005 indicate that the Veteran had social issues, anger problems, and depression.  He denied suicidal and homicidal ideations.  He had significant PTSD symptoms during his incarceration including hypervigilance, insomnia, depression, and avoidance of war-related events.  He had a tendency to yell at people and an exaggerated startle response.  The Veteran stated that he tended to "blow up at little things" which he felt was unrelated to his service.  He denied current PTSD or depressive symptoms, but acknowledged that he felt depressed when things were not going his way.  He did not report any prolonged symptoms of depression like anhedonia, suicidal ideation, or sleep disturbance.  The Veteran also denied any auditory or visual hallucinations.  He indicated that he felt "pretty well" since being released from jail.

On mental status examination, the Veteran was casually dressed.  He was cooperative with fair eye contact.  Speech was regular in rate and rhythm.  His thought process was vague and circumstantial at times and he tended to wander from topic to topic.  There was no evidence of thought blocking or of a formal thought disorder such as flight of ideas or loosening of associations.  There were no ideas or delusions of reference, persecution, or guilt.  He denied suicidal or homicidal ideas and auditory and visual hallucinations.  Mood was good with euthymic affect.  He was oriented times three.  Insight and judgment were fair.  The Veteran was diagnosed with rule out PTSD and assigned a GAF score of 50.  He acknowledged that he did not have any active symptoms and did not require medication.

On VA PTSD examination in November 2005, the Veteran was not taking any prescribed psychiatric medications and had not receive recent treatment since his August 2005 release from prison.  He earned a GED during service and after discharge from service he drifted from job to job.  He stated that irritability and anger interfered with his ability to maintain employment because he was either fired from or quit his jobs.  In 1982, he became self-employed, doing carpentry and electrical work.  At the time of examination, he worked only one or two days a week due to physical limitations.  He never married and did not date.  He got along with his father and a few siblings and had a few friends.  However, the Veteran had emotionally distanced himself from many people and typically did not get along well with most people due to his anger and irritability.  He spent his time hunting, walking, and working on a home addition.  The Veteran had a history of assaultive behavior and an extensive legal history that included numerous charges of assault and battery, brandishing firearms, and attempted malicious wounding.  He was finally charged and convicted of malicious wounding and sentenced to ten years but got out in three on appeal and was on probation until February.  He denied a history of suicide attempts.

On mental status examination, the Veteran's affect fluctuated.  At times it was broad or within normal limits, and his mood appeared euthymic.  At other times, his affect became more restricted, his mood appeared dysphoric, and he was almost tearful, especially after bringing up Vietnam-related issues.  There was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  He denied any problems with suicidal ideations.  He reported that he had homicidal ideations, but denied any actual intent on harming or killing people, and was not presently homicidal.  Personal hygiene was adequate and he was oriented.

The Veteran complained of problematic short-term memory, but denied any obsessive-compulsive behavior.  Speech was noted to be rather tangential and circumstantial, though normal in other ways.  The Veteran described symptoms indicative of brief panic attacks lasting less than a minute, but was unsure what caused them.  He had a depressed mood fifty percent of the time, often when reminded of Vietnam or dealing with life stressors.  Symptoms included sadness and occasional tearfulness.  He reported that he was always anxious and on edge.  Impulse control was poor, as evidenced by a history of aggressive behavior, as well as verbal anger outbursts, though they had improved since his August 2005 release from prison.  Sleep was poor. 

The examiner stated that the Veteran had significant difficulty with emotional numbing, as well as irritability, anger, and emotional distancing which interfered with his ability to maintain effective social relationships.  While he got along with some family members, he did not get along with others.  In the past, his anger and irritability interfered with jobs, so he became self-employed.  He currently worked part-time, primarily related to physical disabilities.  He had a significant conflict with neighbors which eventually led to his incarceration.  He tried to maintain some activities and leisure pursuits.  He complained of poor memory, periodic depression, and frequent anxiety related to PTSD.  He had sleep problems and was distressed by frequent intrusive memories of the war.

In a December 2005 VA mental health consult report the Veteran stated that he was unable to work the way he used to.  He complained of depression characterized by irritability, poor sleep, a lack of energy and social isolation.  He denied suicidal, homicidal, and psychotic symptoms.  On mental status examination, he was oriented times three, cooperative, and reasonable.  Speech was normal in rate and rhythm and language was intact.  Mood was depressed and affect was congruent with mood.  He had no perceptual disturbances and thought processes and associations were normal and coherent.  There was no unusual thought content, or suicidal or violent ideations.  Insight and judgment were good.  Memory was intact.  The Veteran was diagnosed with depressive disorder, NOS and assigned a GAF of 35.

A January 2006 private report indicates that on mental status examination, the Veteran was oriented times three.  Speech was intelligible and sustained without aphasia.  He had occasional difficulty retrieving the specific word he wished to use and on one occasions discussed one particular topic and forgot what he was talking about.  He was cooperative.  Thought and idea content were within normal range.  Memory was somewhat impaired regarding recent or remote events.  Intelligence was within normal range.  Affect and grooming were appropriate.  He was diagnosed with diabetes mellitus with peripheral neuropathy of the legs, multiple myalgias, mild degenerative joint disease of the hands and feet with possible other mild myalgias, and diminished balance secondary to diabetes and peripheral neuropathy.

VA treatment records include a January 2006 mental health outpatient note which indicates a diagnosis of depressive disorder and a GAF score of 35.  On mental status examination, he was casually dressed, angry, and irritable.  Attention and concentration were intact.  Mood was depressed and irritable.  Affect was full and reactive.  Speech was regular in rate and rhythm.  Thought process was linear, logical and goal-directed without flight of ideas or loosening of association.  He denied any obsessions, delusions, paranoia, or other thought abnormalities.  He denied any audio visual hallucinations suicidal or homicidal ideas or plans.  Insight was present and judgment was good.

In a March 2006 statement regarding the Veteran's peripheral neuropathy of the lower extremities and his ability to work, he could no longer climb ladders with any degree of safety because of his loss of balance and awkwardness in close quarters.  He could not be around dangerous machinery because he tended to stumble around and fall over.

VA treatment records dated in May 2006 indicate that the Veteran was depressed but had no suicidal urges and slept well.  A September 2006 mental health consult report notes that he had no prior psychiatric hospitalization or any past history of suicide attempts.  On mental status examination, he was alert and oriented in all spheres, pleasant, and cooperative.  Affect was a little anxious but broad and related.  Mood was euthymic, but he did not show any clinical signs of depression.  He had no thought disorder, acute psychosis, or active suicidal or homicidal thoughts and no other acute cognitive changes.  The assessment was a history of PTSD chronic, severe, and dysthymic disorder.  The Veteran appeared to be doing fairly well on medication and was assigned a GAF score of 40.  Additional mental health outpatient treatment notes indicate that the Veteran was sleeping and eating well and denied any suicidal or homicidal ideas or plans or any psychotic symptoms.  On mental status examination, the Veteran was casually dressed, cooperative, and pleasant.  He was not in any acute distress.  He was alert, awake, and oriented times three.  Mood was euthymic without irritability, sadness, or anxiety.  Affect was full and reactive.  Speech was regular in rate and rhythm.  Thought process was linear, logical, and goal-directed without flight of ideas or loosening of association.  As far as thought content, he denied any obsessions, delusions, paranoia, or other thought abnormalities.  The Veteran also denied any auditory and visual hallucinations as well as suicidal and homicidal plans or ideas.  Insight was present and judgment was good.

In a December 2006 VA medical report, on mental status examination the Veteran was alert, and oriented in all spheres.  He was very pleasant, cooperative, and did not have any clinical signs of depression.  His affect was a little anxious but broadly related. Mood was euthymic.  His thoughts were coherent.  He was not psychotic, actively suicidal, or homicidal.  He was assessed with PTSD, chronic, severe and euthymic disorder.  The Veteran seemed to be doing fairly well emotionally and was assigned a GAF score of 40.

VA treatment records dated in May 2007 indicate that the Veteran felt fine and had not reported any changes since his last appointment.   He had no sleep problems and appetite and concentration were at baseline.  He denied any suicidal or homicidal ideations, intent, or plan and was hopeful about his future.  On mental status examination, he was fairly cooperative with good eye contact.  Mood and affect were euthymic and thoughts were linear, logical, and goal-directed.  He was not psychotic or acutely suicidal or homicidal.  The assessment was major depressive disorder, recurrent, chronic and the Veteran was assigned a GAF score of 40.

Pursuant to the Board's April 2010 remand, the Veteran was afforded a VA PTSD examination in November 2010 at which time it was noted that he had a stroke in 2001 that ended his career as a self-employed carpenter.  At that time, he took antidepressant medication which helped with anxiety.  He reported only mild to moderate remission of his symptoms.  The Veteran complained of a daily moderately depressed mood.  Depression was apparently exacerbated by his incarceration.  He was not married, had no children, and reported few relationships before incarceration.  He had a few friends before his arrest and incarceration, but reported that he mostly stayed to himself.  Relationships with fellow inmates were fairly superficial.  The Veteran had limited socialization during incarceration, but was isolative and assaultive even before his present incarceration.

On examination, the Veteran was clean and speech was slow.  When PTSD was discussed, his affect changed, his speech slowed, and he appeared sad.  Affect was constricted and mood was dysphoric.  He was oriented to person and place, but not time and explained that inmates have no reference to time.  In terms of thought process, he acknowledged that he rambled.  Thought content was unremarkable with no delusions.  Insight was good without hallucinations or inappropriate behavior, panic attacks, or homicidal thoughts.  The Veteran had suicidal thoughts, but no plans or past attempts.  Impulse control was poor.  He had been charged with murder and attempted murder since his last evaluation.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  He had problems falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  He struggled mostly with difficulties relating to people and irritability secondary to PTSD.  It was noted that he was a self-employed carpenter and last worked in 2001 when he suffered a stroke.  He had been unable to focus or concentrate at work secondary to a stroke.  He asserted that his biggest barrier to working was putting up with his supervisors and other people.  Irritability secondary to PTSD was suggested.  The Veteran was diagnosed with dysthymia and PTSD and assigned a GAF score of 50.  The examiner opined that the Veteran's serious impairment in social functioning over the last several years had been manifested by malicious wounding and murder convictions.

The examiner noted that the Veteran struggled for a long time with interpersonal relationships as likely due to an antisocial personality as PTSD.  The examiner opined that the Veteran's PTSD did not appear to have changed significantly since the last evaluation.  While he noted that the Veteran's sad mood possibly contributed a small degree to his inability to work, it was apparent that his work was cut short by a stroke and diabetic neuropathy.  The examiner also noted that the Veteran's current life sentence in prison was a major contributor to his mood disorder.

The examiner opined that there was no total occupational and social impairment due to the Veteran's PTSD.  Signs and symptoms of PTSD did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  There was reduced reliability and productivity due to PTSD and an antisocial personality.  The examiner further opined that PTSD contributed only a mild degree to his occupational difficulties.  Rather, the Veteran's stroke, diabetic neuropathy, and problems concentrations were the greatest contributors.  Finally, the examiner reiterated that there was only a negligible change in the Veteran's PTSD since the last evaluation.

Analysis

The Board finds that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of the appeal.  The medical evidence shows that the Veteran's psychiatric disability ranged from a GAF score of 35 indicative of some impairment in reality testing or communication, to a recent score of 50, indicative of serious symptoms.  However, those scores are inconsistent with the Veteran's reported symptomatology that is negative for circumstantial, circulatory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking.  The evidence shows that the Veteran's recent and remote memory is somewhat impaired.  With regard to social functioning, while the November 2010 examiner opined that the Veteran's social functioning is seriously impaired, and while the Veteran has described only "superficial" relationships with fellow inmates, he has acknowledged that he has a good relationship with his father and some of his siblings.  On VA examination in November 2010, the examiner opined that there was reduced reliability and productivity due to PTSD and an antisocial personality.  However, the examiner also stated that the Veteran's life sentence in prison was a major contributor to his psychiatric disability.  Therefore, the Board finds that the medical evidence does not support a rating greater than 30 percent for Veteran's service-connected PTSD at any time during the pendency of the appeal.  The Board finds that his overall symptomatology more nearly approximates the criteria for the 30 percent rating.

While the Veteran has asserted that his inability to work is due, in part, to his service-connected PTSD, the record shows that he suffered a career-ending stroke in 2001.  The Board finds that the evidence does not support a finding that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected PTSD do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155  (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his service-connected PTSD.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of an increased rating for PTSD.

In sum, the weight of the credible evidence demonstrates that the Veteran's PTSD warrants no more than a 30 percent rating at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




TDIU

Rating Criteria

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2011).

In this case, the Veteran does not  meet the minimum percentage requirements (set forth in 38 C.F.R. § 4.16(a)), for consideration of a schedular TDIU, as service connection is in effect for PTSD (rated as 30 percent disabling), diabetes mellitus, type II (rated as 20 percent disabling), peripheral neuropathy of the right leg (rated as 20 percent disabling), peripheral neuropathy of the left leg (rated as 20 percent disabling), and impotence (rated as 0 percent disabling); the combined rating for these service-connected disabilities is 70 percent.  However, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Analysis

Considering the pertinent evidence in light of the foregoing, the Board finds that a TDIU is not warranted. A VA physician opined that based on objective findings of the evaluation, the Veteran would be limited to sitting, standing, and walking six hours in an eight-hour workday.  He was not restricted from stooping, kneeling, or crouching but was limited in his ability to climb and crawl. In his September 2006 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he did carpentry and electrical work from 1985 to October 2001. A November 2001 VA treatment record indicates that the Veteran once worked as a tile setter, carpenter, and electrician.

During an August 2002 VA diabetes mellitus examination, the Veteran indicated that he had not worked since being hospitalized for treatment of diabetes in October 2001.

In February 2003, the RO was informed that the Veteran was incarcerated in September 2002.  In April 2003, the RO learned that the Veteran was expected to be released from prison in April 2011.  However, in September 2005, the Veteran indicated that as of August 2005 he was no longer incarcerated.

On VA diabetes mellitus examination in May 2007, the Veteran indicated that he was doing carpentry and electrical work, but had not worked at all in the past year because it was too dangerous for him to do construction work due to sensations of vertigo.

In January 2009, the Veteran was re-incarcerated.

On VA PTSD examination in November 2010, the examiner indicated that the Veteran was unable to work due to a stroke and diabetic neuropathy and stated that he was serving a life sentence.

Although the Veteran has asserted that he cannot work because of his service-connected disabilities, the Board finds that the preponderance of the evidence overall does not support the Veteran's contentions.  Essentially, the preponderance of the evidence does not show that the Veteran's service connected PTSD, diabetes mellitus, type II, peripheral neuropathy of the right and left leg, and impotence
alone would render him unable to obtain and maintain any form of employment.

The Board notes that the Veteran is currently unemployed and on November 2010 VA PTSD examination reported that a nonservice-connected stroke in 2001 ended his career as a self-employed carpenter.  While the Veteran is noted to have some functional impairments related to his service-connected PTSD and peripheral neuropathy of the legs, the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his disabilities, and the record does not support a claim of entitlement to TDIU.

In addition, while the Veteran was not incarcerated at the time that he filed his September 2006 TDIU claim, the record now reflects that he is currently incarcerated serving a life sentence and is thus unable to gain substantial employment.  The Board is sympathetic to the Veteran in that his felony status could make it difficult for him to find and maintain employment.  However, the fact remains that the evidence does not show that the Veteran is precluded from employment solely as the result of his service-connected disabilities, employment and educational background.  Notwithstanding the Veteran's contentions, the evidence of record does not indicate that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

The Board again acknowledges that it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities.  38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b).

In this case, extraschedular consideration is not warranted, because the evidence, as reviewed above, does not show that the Veteran is unable to perform substantially gainful employment due to his service-connected disabilities.  Rather, the evidence shows that the Veteran is unemployable due to both service connected and non-service connected physical disabilities and recent incarceration.  Therefore, for the reasons set forth above, referral by the RO to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


